AO 245B (CASDRev. 08/13) Judgment in a Criminal Case
                                                                                                               FILED
                                                                                                               OCT         2 2018
                                       UNITED STATES DISTRICT CO
                                                                                          CLERK. U S. DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA                SOUTHERl\i 01STRit::1 0F CALiFORNIA
                                                                                        BY                          DEPUTY
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                  v.                                (For Offenses Committed On or After November 1, 1987)
            JAVIER BARRANCO-CORRAL (2)
                                                                       Case Number:         18CR00800-LAB

                                                                    DAVID ZUGMAN, CJA
                                                                    Defendant's Attorney
REGISTRATION NO.                  47729298
D -
[:gj pleaded guilty to count(s)        ONE OF THE INFORMATION

D
    after a plea of not guiltv.
Accordingly, the defendant is a<\judged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                    Nature of Offense                                                                 Number(s)
21 USC 84l(a)(l)                   POSSESSION OF METHAMPHETAMINE WITH INTENT TO                                         I
                                   DISTRIBUTE




    The defendant is sentenced as provided in pages 2 through                 4            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                    are          dismissed on the motion of the United States.

[:g]   Assessment : $100. 00



[:gj   No fine                 D Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    Octob r 1 2018

                                                                    Dore   onm!fiiA"~'
                                                                    HON. LARRY             LAN BURNS
                                                                    UNITED STATES DISTRICT JUDGE




                                                                                                                 18CR00800-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                JAVIER BARRANCO-CORRAL (2)                                               Judgment - Page 2 of 4
CASE NUMBER:              l 8CR00800-LAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 135 MONTHS




 D     Sentence imposed pnrsuant to Title 8 USC Section l 326(b ).
 IZJ   The court makes the following recommendations to the Bnreau of Prisons:
       PARTICIPATE IN THE RESIDENTIAL DRUG ASSESSMENT PROGRAM.
       WESTERN REGION DESIGNATION.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bnreau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on

 at    ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                     l 8CR00800-LAB
      AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

      DEFENDANT:                     JAVIER BARRANCO-CORRAL (2)                                                                    Judgment - Page 3 of 4
      CASE NUMBER:                   ! 8CR00800-LAB

                                                             SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
8YEARS



     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
            The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D           substance abuse. (Check, if applicable.)
181         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
            The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
181         Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
            The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
            resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
D           The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

             If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
        such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
        Payments set forth in this judgment.
            The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
        with any special conditions imposed.
                                             ST ANDARD CONDITIONS OF SUPERVISION
       1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
       2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
       4)     the defendant shall support his or her dependents and meet other family responsibilities;
       5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
              reasons;
       6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
       7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
              any paraphernalia related to any controlled substances, except as prescribed by a physician;
       8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
       9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
              unless granted permission to do so by the probation officer;
        10)   the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
              observed in plain view of the probation officer;
        11)   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
        12)   the defendant shall not enter into any agreement to act as an infonner or a special agent of a law enforcement agency without the permission of
              the court; and
        13)   as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
              personal history or characteristics and shall pennit the probation officer to make such notifications and to confinn the defendant's compliance
              with such notification requirement.



                                                                                                                                       l 8CR00800-LAB
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:              JAVIER BARRANCO-CORRAL (2)                                             Judgment - Page 4 of 4
CASE NUMBER:            18CR00800-LAB

                                 SPECIAL CONDITIONS OF SUPERVISION

     I. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be
        grounds for revocation; the defendant shall warn any other residents that the premises may be subject to
        searches pursuant to this condition. (4th amendment waiver)

     2. Seek and maintain full time employment or schooling. Defendant to make five job contacts a week
        verified by USPO.
     3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     4. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay. The defendant shall be tested
        three times a month for one year. The probation officer may modify testing after one year if no dirty
        tests are reported.

     5. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
        180 days (non-punitive).



     6. The defendant shall refrain from knowingly possessing, distributing, inhaling, or ingesting any synthetic
        cannabinoid substance, defined as a substance that mimics the effects of cannabis and applied to plant
        material, often referred to "synthetic marijuana," "K2," or "Spice," without the prior approval of the court.
     7. Not enter or reside in the Republic of Mexico without written permission of the Court or probation officer.




II




                                                                                                  18CR00800-LAB
